On March 25, 1997, it was ordered that for the offense of Count I, Driving or in actual physical control of a vehicle while under the influence of alcohol (4th offense), *95a felony, this court orders that the defendant be committed to the Department of Corrections of a period of six (6) years, with the last four (4) years to be suspended on the terms and conditions set forth below. The defendant shall be given credit for one day served in the Phillips County Jail. This Court strongly recommends that the defendant be placed in the Intensive Supervision Program in Billings, Montana, so that the defendant can continue to reside and work in that community. This Court also recommends that the defendant receive an in-depth chemical dependency evaluation and that he be required to follow all recommendations of that evaluation prior to being released on parole. The defendant shall also pay afine of $1,000.00. This amount shall be paid to the Phillips County Clerk of Court no later than six (6) months prior to the completion of this six year sentence. For the offense of Count II: Driving while privilege to do so is suspended or revoked, a misdemeanor, the defendant is sentenced to the Phillips County Jail for a period of six (6) months. This sentence shall be served concurrently with the sentence given for Count I. The defendant shall pay a fine of $250.00. This amount shall be used to reimburse Phillips County for the cost of the defendant’s court-appointed attorney. This amount shall be paid to the Phillips County Clerk of Court no later than six (6) months prior to the completion of the sentence given the defendant in Count I. The defendant shall be subject to terms and conditions while on parole or serving the suspended portions of his sentence which are stated in the March 25,1997 judgment.
DATED this 11th day of September, 1997.
On August 22, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Ernest Strid for representing himself in this matter.